Citation Nr: 1034559	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  05-40 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posstraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran served on active duty from November 1950 to September 
1960.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, that denied the benefits sought on appeal.

In a December 2008 decision, the Board reopened and denied the 
Veteran's claim for service connection for PTSD.  The Veteran 
appealed the Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Partial Remand, in a March 2010 Order, the Court vacated the 
portion of the Board's December 2008 decision that had denied 
service connection for PTSD and remanded the claim for 
readjudication in accordance with the Joint Motion.

The Board notes that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled.  As such the Board has recharacterized 
the issue of entitlement to service connection for PTSD as 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

Initially, the Board finds that because of regulatory changes 
during the course of the Veteran's appeal, additional notice must 
be provided to satisfy VA's duty to notify and assist the 
claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Specifically, effective July 12, 2010, VA 
amended 38 C.F.R. § 3.304 governing service connection for PTSD 
by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressors.  
Since the regulations regarding service connection for PTSD have 
changed, the Veteran should be informed of the new regulations 
and they should be considered in adjudicating his claim.

Next, it appears to the Board that additional treatment records 
may be outstanding.  The most recent VA medical records in the 
claims file are dated in October 2008.  To aid in adjudication, 
any subsequent VA medical records should be obtained.  In 
addition, a review of the record indicates that the Veteran is in 
receipt of benefits from the Social Security Administration 
(SSA).  Since the SSA decision and the records upon which that 
grant of benefits was based are not included in the claims folder 
and may be relevant to the claims on appeal, those records should 
also be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992), Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran contends that he has PTSD and depression that were 
caused by his military service.  Specifically, he contends that 
while serving as a construction foreman, he was subjected to 
mortar attacks, saw the bodies of soldiers who were killed during 
those attacks, and witnessed the death of his best friend.

The Veteran's service personnel records confirm that he worked as 
a construction foreman and combat construction specialist.

Service medical records include a July 1950 enlistment 
examination report that was unremarkable.  A March 1959 clinical 
record indicates that the Veteran was treated at a military 
psychiatric hospital where a psychiatric evaluation failed to 
indicate any evidence of a mental disease.  A tri-annual 
examination report dated in February 1960 reflects a normal 
psychiatric examination.  However, in an accompanying report of 
medical history, the Veteran complained of depression or 
excessive worry and a loss of memory or amnesia.  An August 1960 
separation examination report reflects a normal psychiatric 
examination and in an accompanying report of medical history, the 
Veteran denied having any depression or excessive worry and a 
loss of memory or amnesia.

On VA psychiatric examination in January 1974, the Veteran was 
diagnosed with chronic anxiety neurosis with psychophysiological 
responses.

Private treatment records include an April 1981 report which 
indicates that the Veteran struck his wife and a sergeant during 
service in 1957.  However, he was not diagnosed with any 
psychiatric illness.  The report also indicates that he was in 
active combat in Korea and suffered superficial wounds to his 
hands.  The Veteran's principal diagnosis was dysthymic disorder 
with a secondary diagnosis of PTSD due to psychosocial stressors 
from combat.  An undated medical report indicates that he was 
treated in November 1960 for nervous anxiety, crying spells, and 
intranquility.

On VA general medical examination in November 1981, the Veteran 
complained of nervousness since serving in Germany in 1957.  He 
underwent a VA psychiatric examination in December 1981 and was 
diagnosed with schizophrenic, U.T., and a substance abuse 
disorder.

A private medical report dated in December 1982 indicates that 
the Veteran had nervous trouble and was treated in December 1960 
after an incident during which he slapped his wife.  The 
physician stated that the Veteran served in combat and witnessed 
many unfortunate episodes that may have provoked his mental 
troubles and that his history revealed a short crisis about three 
months after discharge from service.

VA medical records dated in August 1984 reflect a diagnosis of 
anxiety disorder.  In December 1984, the Veteran was diagnosed 
with alcohol abuse and atypical depression.  In February 1986, he 
attempted suicide by shooting himself in the chest.  In May 1986, 
he was diagnosed with recurrent major depression.  On VA 
psychiatric examination in April 1987, the Veteran was diagnosed 
with severe recurrent major depressive disorder and substance 
abuse disorder.

In private treatment records dated in April 2002, the Veteran 
indicated that he served for one year in Korea as a combat 
engineer during which he suffered leg, back, and head injuries 
during active combat.  He indicated that while stationed in 
Germany, he attacked his wife and was treated at a military 
psychiatric hospital for three months.  He was diagnosed with 
combat-related PTSD and recurrent major depression.  In May 2002, 
he indicated that he was on a bridge when he was subjected to a 
mortar attack and that a friend died in his arms.  The Veteran 
indicated that his "nerves were destroyed" in Korea where he 
served in the battlefield and that he felt mistreated as the only 
Puerto Rican in his troops.

The Veteran underwent a private psychiatric evaluation in August 
2002, at which time he was diagnosed with chronic combat-related 
PTSD and major depression with psychosis.  The forensic 
psychiatrist opined that the Veteran had a severe and chronic 
neuropsychiatric disability directly related to his military 
service in the war.

Private treatment records dated in September 2002 indicate that 
the Veteran had memories of the lifeless bodies of soldiers he 
knew and that he tried to avoid situations and places that 
reminded him of his experiences in the war.  He was diagnosed 
with combat-related PTSD.

On VA PTSD examination in October 2002, the examiner opined that 
the Veteran did not meet the DSM-IV stressor criteria for PTSD 
and diagnosed him with mild senile dementia with depressive 
features.  The rationale was that based on the Veteran's history, 
records, and evaluations, he was not in combat, had no war 
stressors, and did not suffer any combat wounds.  He had serious 
memory impairments and confabulated about possible war-related 
incidents, but did not fulfill the full diagnostic criteria for 
PTSD.

Private medical records dated in November 2002 reflect a 
diagnosis of PTSD related to active service.

VA medical records dated in May 2003 indicate a diagnosis of 
major depressive disorder.  During a psychiatric evaluation in 
June 2003, the Veteran indicated that he was working on a 
construction bridge when his company was the target of a mortar 
attack.  As a result, one of his comrades died in his arms after 
being hit in the chest by a mortar shell.  He was diagnosed with 
major depressive disorder.  In September 2003, he was diagnosed 
with major depressive disorder; rule out PTSD.

An April 2004 VA psychiatric note reflects that during service 
the Veteran was a combat engineer who built bridges.  He 
indicated that his friend died in his arms and that he awoke in 
fear, had bad dreams, and avoided war-related and violent movies 
and the news.  He displayed sadness when he recalled his war 
experiences.  He was evaluated for PTSD and it was noted that 
while he met criteria A and B, he did not fulfill criteria C and 
D.  The physicians opined that after reviewing the Veteran's 
record and conducting a clinical history and mental status 
examination, it was their conclusion that he presented several 
symptoms of PTSD and MDD.

On VA mental disorders examination in October 2004, the Veteran 
was diagnosed with chronic major depressive disorder.

VA medical records dated in November 2004 reflect diagnoses of 
major depressive disorder with anxiety; rule out PTSD.

At a hearing before a Decision Review Officer in February 2006, 
the Veteran testified that he served as a combat engineer and 
that during his first night of service in Korea he saw three dead 
bodies.  He testified that he dove to the ground during a mortar 
attack, but that his friend was hit in the chest and died in his 
arms.  He described an incident during which there was another 
attack and that his friend "[redacted]" was shot to the ground.  He 
testified that he injured his finger during the incident, but let 
it heal on its own for fear that he would be transferred to 
another company because he was the only Puerto Rican in his 
company.  The Veteran testified that while stationed in Germany 
he attacked his wife and was placed in a straight jacket and 
admitted to a psychiatric hospital for three months.  He also 
claimed that while in Korea he was fixing a bridge and passed by 
a dozen American mortar soldiers, but that later that afternoon 
they found only pieces of them because they had been hit by 
Chinese mortars.  He further claimed that while serving with the 
77th Battalion of Combat Engineers he was in direct combat with 
the enemy.

On VA mental disorders examination in June 2008, the Veteran was 
diagnosed with dementia, not otherwise specified, with depressive 
features.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  Although the Veteran is 
competent to report the onset of psychiatric symptomatology 
during service and the continuity of symptoms after service, he 
is not competent to diagnose or to relate any current psychiatric 
disability to his active service.  As such, the Board finds that 
a VA examination is necessary in order to fairly decide his 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This 
remand will allow service connection for all current psychiatric 
disorders to be considered.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The examiner on remand should specifically reconcile the 
opinion with the August 2002 private opinion, October 2002 and 
April 2004 VA opinions, and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice that 
includes information on how to substantiate 
all the elements of the claim for service 
connection for PTSD pursuant to 38 C.F.R. 
§ 3.304(f)(3) (effective July 12, 2010).

2.  Obtain the Veteran's VA treatment records 
from October 2008 to the present.

3.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for Social 
Security disability benefits and the medical 
records relied upon concerning that claim.  A 
negative response should be requested if no 
records are available.

4.  Schedule a VA examination to determine the 
nature and etiology of any current acquired 
psychiatric disorder, including PTSD and 
depression.  The examiner should review the 
claims file and should attempt to reconcile 
his/her opinion with all other opinions of 
record, including the August 2002 private 
opinion and the October 2002 and April 2004 VA 
opinions.  A complete rationale should be 
provided for any opinion expressed.  
Specifically, the examiner should:

(a)  Diagnose all current psychiatric 
disorders, including PTSD and depression, 
and provide a full multiaxial diagnosis 
pursuant to DSM-IV.  The examiner should 
specifically state whether or not a 
diagnosis of PTSD is appropriate and should 
state whether or not each criterion for 
that diagnosis pursuant to DSM-IV is met.

(b)  For each psychiatric disorder 
diagnosed, to specifically include PTSD and 
depression, the examiner should opine as to 
whether it is at least as likely as not (50 
percent or more probability) that each 
psychiatric disorder either began during or 
was otherwise caused by the Veteran's 
military service (which included service as 
a construction foreman and combat 
construction specialist).  The examiner 
must consider the Veteran's statements 
regarding the incurrence of a psychiatric 
disorder, and his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

(c)  If a DSM-IV diagnosis of PTSD is 
warranted, the examiner should indicate 
whether it is at least as likely as not (50 
percent or greater) that any of the 
stressors described by the Veteran are 
related to his fear of hostile military or 
terrorist activity during service.  

"Fear of hostile military or terrorist 
activity" means that the Veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of himself or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. 
§ 3.304(f)(3) (2010).

5.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


